DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “abutment rotation stopping portion” has been used to designate both indicating the coronal end portion of the dental implant in Fig. 5 and the cavity on the coronal end portion of the implant formed for coupling the abutment in Fig. 6, 9, 12, 13 and 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-13, the claims uses the term “tool coupling groove portions” which is confusing because claim 3 is describing that the “tool coupling portion” includes “a groove portion” not a plurality of groove portion. Therefore, it is not understood if said “tool coupling groove portions” refer to the same “tool coupling portion” including a “groove portion”, which said portion includes a plurality of grooves portions, or that the “tool coupling groove portions” is another structural limitation of the fixture body. For examination purposes, the recitation will be treated as it refers to the same “tool coupling portion” including a “groove portion”, which said portion includes a plurality of grooves portions.
Regarding claims 4, 8 and 11, it is used the description of a “length of the tool coupling groove portion in the circumferential direction of the fixture body”, which is confusing. It is not understood if the intension is to claim a length of the tool coupling groove portion diametrically in the circumferential direction of the fixture, or the claimed length in the perimeter of the circumferential direction of the fixture. For examination purposes, the recitation will be treated as been as diametrically in the circumferential direction of the fixture.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1 it is used the term “an inner wall”, but in claim 1 uses the same term “an inner wall” in line 6. The Office the inner wall”, in order to avoid potential confusion. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (JP 2013078428 A).
[AltContent: arrow][AltContent: textbox (Upper end)][AltContent: arrow][AltContent: textbox (Upper end)][AltContent: textbox (Abutment insertion groove)][AltContent: arrow][AltContent: textbox (Screw portion)][AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image1.png
    363
    592
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Outer wall abutment )][AltContent: ][AltContent: arrow][AltContent: textbox (Abutment )][AltContent: textbox (Abutment insertion groove)]
    PNG
    media_image2.png
    513
    798
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Screw fastening portion)][AltContent: arrow][AltContent: ][AltContent: textbox (Abutment support portion)][AltContent: arrow][AltContent: textbox (Tool coupling portion)][AltContent: textbox (Abutment insertion groove)][AltContent: arrow][AltContent: textbox (Abutment rotation stopping portion)][AltContent: arrow][AltContent: textbox (Upper end)][AltContent: ][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: textbox (Screw portion)][AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image3.png
    376
    596
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Abutment rotation stopping portion)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Tool coupling portion)]
    PNG
    media_image4.png
    355
    610
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image5.png
    392
    609
    media_image5.png
    Greyscale

Regarding claim 1, Hung discloses a fixture of a dental implant including: 
a fixture body in which a screw portion is formed in a spiral shape along an outer wall and an abutment insertion groove (41) inserted with an abutment (60) is recessed in a longitudinal direction at an upper end (see annotated Fig. 1 and 3 above); 
an abutment rotation stopping portion (453) which is formed in a shape in which at least a part of an inner wall of the fixture body is shape-fitted to the outer wall of the 
a tool coupling portion (452) which is provided in the fixture body (10) adjacently to the abutment rotation stopping portion (453) in an upper region of the abutment rotation stopping portion (453) and detachably coupled with a rotary tool (80) rotating the fixture body (see annotated Fig. 3, 4 and 8 above).  
Regarding claim 14, Hung discloses that the fixture body further includes an abutment support portion (see annotated Fig. 3 above) which is connected to the abutment rotation stopping portion (453), disposed in a lower region of the abutment rotation stopping portion (453), and supports the abutment (60). 
Regarding claim 15, Hung discloses that the fixture body further includes a screw fastening portion (see annotated Fig. 3 above) which is connected to the abutment support portion, disposed in the lower region of the abutment rotation stopping portion (453), and provided with a screw groove which is formed in a longitudinal direction of the fixture body on the bottom of the abutment support portion to be fastened with an abutment screw (70) coupling the abutment (60) to the fixture body (see annotated 3 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (JP 2013078428 A) as applied to claim 1 above, and further in view of Lee (WO 2006019224 A1).
Regarding claim 2, Hung discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hung discloses that an inner wall of the abutment rotation stopping portion is formed in an hexagonal shape in a circumferential direction of the fixture body.  
 However, Hung does not disclose that the inner wall is formed in an octagonal shape.
Lee teaches that an abutment rotation stopping portion can be of an hexagonal or octagonal shape (see page 2, lines 4-7).
It would have been an obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed hexagonal shape abutment rotation stopping portion of Hung so as to arrive to the octagonal shape of Lee, since an octagonal shape in the abutment rotation stopping portion is known in the art and furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
[AltContent: textbox (Groove portion of the Tool coupling portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusion portion of the Tool coupling portion)][AltContent: textbox (Fig. 4 zoomed portion)]
    PNG
    media_image6.png
    271
    147
    media_image6.png
    Greyscale

Regarding claim 3, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Hung discloses that the tool coupling portion includes a protrusion portion which is extended upward by a predetermine length from an edge region of the inner wall of the abutment rotation stopping portion (see annotated Fig. 4 and Fig. 4 zoomed portion above, where the depth is predetermined by the length of the tool to be coupled); and 
a groove portion which is connected to the protrusion portion and recessed by a predetermined depth toward the outer wall of the fixture body in the inner wall of the protrusion portion (see annotated Fig. 4 and Fig. 4 zoomed portion above, where the depth is predetermined by the length of the tool to be coupled).  
Regarding claim 4, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Hung discloses a length of the protrusion portion in the circumferential direction of the fixture body is smaller than a length of one side of an octagonal shape formed by the inner wall of the abutment rotation stopping portion (see Fig. 4 and Fig. 4 zoomed portion, where the relative length of the 
Regarding claim 5, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Hung discloses four protrusion portions are provided and symmetrically disposed based on a virtual central axis of the fixture body (see Fig. 4 above, where all the protrusion portion including the four claimed protrusion portion are symmetrically disposed around the virtual central axis of the fixture body).  
 Regarding claim 7, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Hung discloses a longitudinal length of the protrusion portion is smaller than a longitudinal length of the abutment rotation stopping portion (see annotated Fig. 4 above, where it is shown that the relative length of the protrusion portion is smaller than the length of the abutment rotation stopping portion).  
Regarding claim 8, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Hung discloses a length of the groove portion in the circumferential direction of the fixture body is larger than a length of one side the inner wall of the abutment rotation stopping portion.  
However, Hung/Lee does not disclose that the inner wall of the abutment rotation stopping portion has in octagonal shape.
Lee teaches that an abutment rotation stopping portion can be of an hexagonal or octagonal shape (see page 2, lines 4-7).
It would have been an obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed hexagonal shape abutment rotation stopping portion of 
Regarding claim 9, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 3, and where Hung discloses four groove portions are provided and symmetrically disposed based on a virtual central axis of the fixture body (see Fig. 4 above, where all the groove portion including the four claimed groove portion are symmetrically disposed around the virtual central axis of the fixture body).    
Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (JP 2013078428 A) in view of Lee (WO 2006019224 A1) as applied to claim 2 above, and further in view of Nantoh (WO 2014185264 A1).
Regarding claim 6, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 3.
However, Hung/Lee does not disclose an upper end of the protrusion portion is formed in an obliquely inclined shape so that an inner diameter of the abutment insertion groove is increased toward an upper side.
Nantoh teaches a dental implant system including a fixture body, and an abutment, where the fixture body includes a tool coupling portion for an installation tool, wherein the tool coupling portion is shaped so that the inner diameter on the upper side is bigger than towards the lower end (see annotated Fig. 9 and 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wall of the tool coupling 
Regarding claims 10 and 11, Hung/Lee discloses the claimed invention substantially as claimed, as set forth above for claim 2.
However, Hung/Lee does not disclose that fixture body includes a tapered portion which is disposed in an upper region of the abutment rotation stopping portion and provided so that the inner wall is tapered so that an inner diameter of the abutment insertion groove is gradually decreased toward the lower end of the fixture body from the upper end of the fixture body, and the tool coupling portion includes a tool coupling groove portion which is provided in the tapered portion and recessed by a predetermined depth toward the outer wall of the fixture body in the inner wall of the tapered portion (for claim 10), or a length of the tool coupling groove portion in the circumferential direction of the fixture body is smaller than a length of one side of an octagonal shape formed by the inner wall of the abutment rotation stopping portion (for claim 11).
[AltContent: arrow][AltContent: textbox (Upper end)][AltContent: textbox (Lower end)][AltContent: arrow][AltContent: ][AltContent: textbox (Abutment insertion groove)][AltContent: textbox (Tapered portion)][AltContent: ][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixture body)]
    PNG
    media_image7.png
    686
    424
    media_image7.png
    Greyscale

[AltContent: ][AltContent: textbox (Abutment insertion groove)]
    PNG
    media_image8.png
    743
    423
    media_image8.png
    Greyscale
 

[AltContent: textbox (Tool coupling portion)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tool)]
    PNG
    media_image9.png
    760
    510
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    680
    401
    media_image10.png
    Greyscale

Nantoh teaches a dental implant system including a fixture body, an abutment and an tool coupling portion for an installation tool, wherein the fixture body includes a tapered portion, and provided so that the inner wall is tapered so that an inner diameter of the abutment insertion groove is gradually decreased toward the lower end of the fixture body from the upper end of the fixture body (see annotated Fig. 3 and 4 above), and the tool coupling portion includes a tool coupling groove portion which is provided in the tapered portion and recessed by a predetermined depth toward the outer wall of the fixture body in the inner wall of the tapered portion (see annotated Fig. 9 and 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wall of the abutment rotation stopping portion and the tool coupling portion of Hung/Lee, with the tapering abutment rotation stopping portion and the tapering tool coupling portion of Nantoh, in 
Regarding claim 12, Hung/Lee/Nantoh discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Hung discloses a height of a side wall forming the tool coupling groove portion is increased downward (see annotated Fig. 3 and 4, where the side wall extends towards the core of the fixture body, therefore it is understood that it increases downward).
Regarding claim 13, Hung/Lee/Nantoh discloses the claimed invention substantially as claimed, as set forth above for claim 10, and where Hung disclose that the tool coupling groove portions are provided and symmetrically disposed based on a virtual central axis of the fixture body.
However, Hung/Lee/Nantoh does not disclose that the fixture body includes eight tool coupling groove portions.
Nantoh teaches that even when the embodiment shown includes a plurality of protrusions and grooves at equal intervals in the circumferential direction of the center hole, the number of protrusions (17) in the embodiment of Fig. 4 is five. The number of protrusions (17) and tapered hole portion (14) can be changed as appropriate (see 3, lines 6-12 of the translation).
 It would have been an obvious to one of ordinary skill at the time of the claimed invention to modify the disclosed tool coupling groove portion of Hung/Lee/Nantoh so as to arrive to the eight tool coupling groove portions of Nantoh, since an eight grooved coupling is known in the art and furthermore, a change in form or shape is generally 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772